 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   BRIAN BOSEMAN CORDER,                   Case No. CV 18-04891 DMG (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   JOHN SUTTON, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21

22

23   DATED: January 2, 2020
24
                                        DOLLY M. GEE
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
